IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


LOLITA B. CARSON-GRAYSON,

             Appellant,

 v.                                                    Case No. 5D17-2381

ALAN GRAYSON,

             Appellee.

________________________________/

Opinion filed May 25, 2018

Non-Final Appeal from the Circuit
Court for Orange County,
Tanya Davis Wilson, Judge.

Lisa J. Ramsey, of Ramsey Law, PLLC,
Oviedo, for Appellant.

Kenneth D. Morse, of Kenneth D. Morse,
P.A., Heathrow, for Appellee.


ORFINGER, J.

      Lolita B. Carson-Grayson appeals a non-final order conveying her interest in

certain property to Alan Grayson. She argues that she was denied due process when the

trial court ruled on motions at a hearing that had been noticed only as a scheduling

conference. We agree and reverse.1



      1  We have jurisdiction. Fla. R. App. P. 9.130(a)(3)(C)(ii), (iii)a.; see Austin v.
Austin, 120 So. 3d 669, 670 (Fla. 1st DCA 2013) (holding that order directing liquidation
       This litigation began when Ms. Carson-Grayson filed a petition for dissolution of

marriage.   Mr. Grayson filed a counterclaim seeking annulment, a determination of

paternity, and asserting various claims relating to the parties’ jointly held property.

Following a judgment of annulment of the parties’ marriage, Mr. Grayson filed two

motions, seeking the transfer of Ms. Carson-Grayson’s interest in property to him. He

noticed both motions for a full hearing on July 7. Soon thereafter, he filed a second notice

setting a short hearing for June 22 for the purpose of “asking for set hearing time for” the

motions.

       Ms. Carson-Grayson, who was pro se at the time, did not attend the June 22

hearing. Despite being noticed only as a scheduling conference, the court considered

and granted both of Mr. Grayson’s motions and subsequently entered the order on

appeal. The order stated that it was made “on the basis of the evidence and legal

argument therein, and considering any opposition filed thereto.”2 Nonetheless, the court

kept the July 7 hearing on the docket, which Mr. Grayson then re-noticed for a different




of assets and disbursement of funds was appealable interlocutory order under rule
9.130(a)(3)(C)(ii) and (iii)); see also Weiser v. Weiser, 132 So. 3d 309, 310-11 (Fla. 4th
DCA 2014) (permitting review of allegation of due process violation even where appellant
failed to preserve ruling for appeal because such violations are fundamental error).
       2  The trial court had jurisdiction to enter the order on appeal. See Haritos v.
Haritos, 193 So. 3d 1050, 1052 (Fla. 2d DCA 2016) (holding that final judgment of
dissolution of marriage was “a partial final judgment insofar as the marital status of the
parties was concerned”); Bland v. Bland, 971 So. 2d 210, 212 (Fla. 5th DCA 2007)
(holding that order dissolving marriage and reserving jurisdiction to determine all other
issues is partial final judgment); State v. N.F., 924 So. 2d 912, 913 (Fla. 5th DCA 2006)
(“The test to determine whether an order is final . . . is whether the case is disposed of by
the order and whether a question remains open for judicial determination. In other words,
a final decree marks the end of judicial labor.” (quoting Prime Orlando Props., Inc. v. Dep’t
of Bus. Regulation, Div. of Land Sales, Condos. & Mobile Homes, 502 So. 2d 456, 459
(Fla. 1st DCA 1986))).


                                             2
matter. Ms. Carson-Grayson appeared at the July 7 hearing, but the court refused to

address the property distribution motions because they had already been resolved.

      “Due process requires that a party ‘be given . . . a real opportunity to be heard and

defend in an orderly procedure, before judgment is rendered against him.’” VMD Fin.

Servs., Inc. v. CB Loan Purchase Assocs., LLC, 68 So. 3d 997, 999 (Fla. 4th DCA 2011)

(quoting Burch v. City of Lakeland, 891 So. 2d 654, 656 (Fla. 2d DCA 2005)). Violations

of due process rights are fundamental error. Kilnapp v. Kilnapp, 140 So. 3d 1051, 1053

(Fla. 4th DCA 2014). A court violates a party’s due process rights by expanding the scope

of a hearing without proper notice. Haeberli v. Haeberli, 157 So. 3d 489, 490 (Fla. 5th

DCA 2015) (holding that court violated due process by considering one motion at hearing

that was scheduled and noticed for different motion); see Shah v. Shah, 178 So. 3d 70,

71 (Fla. 3d DCA 2015) (holding that court violated due process by noticing hearing as

status conference but then treating it as final hearing and entering final judgment);

Rodriguez v. Santana, 76 So. 3d 1035, 1037 (Fla. 4th DCA 2011) (holding that court

violated due process rights by conducting final evidentiary hearing when only case

management conference had been scheduled and noticed).

      The court’s failure to provide Ms. Carson-Grayson with any notice that the merits

of the motions would be determined at the June 22 hearing requires reversal and a new

hearing.

      REVERSED and REMANDED.


SAWAYA and EDWARDS, JJ., concur.




                                            3